                                IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                             Plaintiff,                                              8:15CR263

          vs.
                                                                     ORDER ON APPEARANCE FOR
 JASON A. QUINN,                                                   SUPERVISED RELEASE VIOLATION

                             Defendant.


        The defendant appeared before the Court on March 4, 2020 regarding Petition for Offender Under
Supervision [64]. John Vanderslice for Julie Hansen represented the defendant. Sara Fullerton for Lecia Wright
represented the government. The defendant was advised of the alleged violation(s) of supervised release, right
to retain or appointment of counsel, and any right to a preliminary hearing in accordance with Federal Rule of
Criminal Procedure 32.1(a)(3).
        The defendant appeared by summons, or is otherwise not in custody, and will not be detained.
Therefore, the defendant does not have right to a preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The
Court finds the petition sets forth probable cause to believe the defendant violated the terms of supervised release.
The defendant shall appear personally for a final dispositional hearing before Senior U.S. District Judge Joseph
F. Bataillon in Courtroom No. 3, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska,
at 10:00 a.m. on May 26, 2020.
          The government did not move for detention. The defendant shall be released on the current terms and
conditions of supervision.


        IT IS SO ORDERED.


        Dated this 4th day of March, 2020.

                                                              BY THE COURT:

                                                              s/ Cheryl R. Zwart
                                                              United States Magistrate Judge
